Citation Nr: 1418058	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, November 2009, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In regard to his claim for an increased rating for PTSD, in October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that, in part, denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The Board notes that the Veteran's representative has changed from Disabled American Veterans to the American Legion in October 2011.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition, a review of the VBMS and Virtual VA paperless claims processing systems revealed additional treatment records that have not been reviewed by the RO.  However, the Veteran waived RO consideration of new evidence prior the initial adjudication of his claim in September 2011, and, as will be discussed below, the decision decided herein below constitutes a full grant of benefits sought on appeal and, therefore, there is no prejudice to the Veteran.   

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD has been productive of occupational and social impairment, with deficiencies in work, family relations, thinking, and mood, as well as depression and impaired impulse control.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in the October 2010 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Here, records relating to the Veteran's service have been obtained and associated with the claims file, as have records of VA treatment.  In addition the Veteran has been afforded multiple VA examinations, including that of March 2009, September 2009, and November 2011, during which the examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examinations that were consistent with the record.  The examinations of the Veteran are therefore found to have been adequate.

Additionally, the Board has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Principles and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, for the reasons discussed below, a uniform 70 percent evaluation is warranted.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this general rating formula, a 50 percent evaluation is provided on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In evaluating the Veteran's level of disability, the Board also considers the Veteran's Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores between 70 and 61 represent some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Where GAF scores are in the 50 to 41 range, serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) are present.  Finally, GAF scores from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

In this case, treatment records from December 2008 indicate that the Veteran was alert, oriented, calm, and his speech was of normal rate and tone.  Affect was full, though his mood was slightly depressed.  The Veteran denied any homicidal or suicidal ideation.  Thought process was linear and goal-directed, and he was without hallucinations or delusions.  The Veteran reported, however, an incident the prior month during which he heard a voice instruct him not to go to work.  He also stated that he heard voices at other times, but was unable to distinguish between voices only in his mind, and those coming from a fast-food restaurant behind his home.  His GAF score was assessed as 40 on one day and 45 on another day.

On VA examination in March 2009, the Veteran reported poor sleep with frequent awakenings due to bad dreams.  He avoided holiday gatherings and recreational activities, and preferred to be away from other individuals.  Occupationally, the Veteran indicated that he had gotten into several arguments at work and also endorsed poor performance reviews due to difficulty concentrating.  The Veteran's speech was clear, coherent and goal directed.  Thought process was linear and devoid of delusional content.  Insight and judgment were adequate, and there was no evidence of any perceptual disturbance.  The examiner described the Veteran's symptoms as representing a mild level of impairment in social and occupational functioning.  His GAF score was 62.

A treatment record from April 2009 showed complaints of depression, flashbacks, intrusive thoughts, and chronic sleep impairment.  He endorsed having suicidal thoughts after coming back from Vietnam, but he denied any suicide attempts.  His GAF score was 51.  

During a September 2009 VA examination, the Veteran reported problems with irritability and concentration at work.  He indicated that he has one son who he had never been close with, and a grandson who he had never met.  The Veteran had no close friends, but did have two casual friends who he saw once every one to two months.  Mental status evaluation revealed the Veteran to be alert, oriented and attentive.  His mood was dysphoric and affect was constricted.  Speech was of regular rate and rhythm and there was some evidence of psychomotor retardation.  The Veteran had good eye contact, logical and coherent thought process, and no current auditory or visual hallucinations.  He denied thoughts of hurting himself or others, and had fair insight.  While memory was intact, the examiner noted that the Veteran was unable to concentrate long enough to spell the word "world" backwards.

In discussing his overall disability picture, the examiner noted that the Veteran exhibited moderate to considerable symptoms associated with PTSD.  There were intrusive thoughts of combat once to twice a week, physiological and psychological reactivity to the sounds of helicopters, and emotional detachment from others.  The Veteran had symptoms of social isolation, decreased interest in activities, poor sleep, exaggerated startle response, hypervigilance, depression, low energy, and fatigue.  The examiner stated that his social adaptability and interactions with others was moderately to considerably impaired.  Additionally, the Veteran's ability to maintain employment, including performing job duties in a reliable, flexible, and efficient manner, was also moderately to considerably impaired.  His GAF score was 53.

A mental health treatment note from February 2010 states that the Veteran's mood was irritable and depressed.  He reported that he often overacted and enters into verbal confrontations with others.  He indicated that he retired a month early because he was afraid that he would get into a physical altercation with a co-worker.  Sleep was poor, with episodic nightmares, flashbacks, and intrusive thoughts related to Vietnam.  Appetite was variable, energy was fair to low, and he had no thoughts of hurting himself or others.  The Veteran lived alone and had limited socialization.  His GAF score was assessed as 50.

A March 2010 treatment record states that the Veteran had thoughts of suicide in the past week.  He indicated that he had suicidal thoughts most of his life, but that he had no plan or intent.  

In May 2010, the Veteran's psychomotor activity was "a little edgy," and mood and affect were anxious.  The Veteran's thought content did not include any suicidal or homicidal ideation, however he did endorse some auditory hallucinations, and he said that he was "seeing shadows peripherally."  The assessed GAF score was 48.

In August 2010 the Veteran stated that he was trying to have a relationship with a woman that he cared about, but that he often wanted to be alone when she was around.  He further stated that he did not feel that he could have a relationship because of his isolating habits and intrusive thoughts and memories.  

A March 2011 treatment record stated that the Veteran endorsed having suicidal thoughts on multiple occasions within the past week with no plans to take his life.  

During a November 2011 examination, the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  In that regard, the examiner reported that the PTSD caused moderate to considerate impairment with reduced reliability, productivity, and efficiency in a work setting due to sleep pattern, nightmares, intrusive thoughts, avoidance, hypervigilance, exaggerated startled response, anger, irritability, difficulty trusting others, depressed mood, and difficulty relating to others.  

The Board notes that the examiner found that the Veteran's PTSD did not render him unable to secure or maintain substantially gainful employment.  However, on examination to determine employability in November 2011, a different examiner found that due to the Veteran's metal state, he would not be able to secure and maintain substantially gainful employment.  

A January 2014 treatment record states that the Veteran was alert and oriented to time, place, person, and situation.  His appearance was well groomed, neat, and clean.  His speech was normal and affect was full range.  The Veteran's mood was depressed, but he denied suicidal or homicidal ideations.  The psychologist noted that the Veteran previously had endorsed auditory and visual hallucinations at times, but his insight and judgment were good.  The Veteran also reported that he was troubled on a daily basis by invasive trauma memories from Vietnam, depression, and that he continued to distance himself from family and the community.  

A review of the Veteran's treatment records from December 2008 to January 2014 reveal GAF scores ranging between 40 and 70.  

The Board has also considered the Veteran's lay statements, including his testimony from the October 2010 hearing that he suffered from chronic sleep impairment, anger, problems maintaining social relationships, panic attacks, and suicidal ideations.  More specifically, he stated that he had suicidal thoughts approximately once a week without affirmative action.  He indicated that he believed every veteran suffered from suicidal thoughts, but that it was hard for most veterans to admit.  

After a careful review of the record, the Board finds the Veteran's PTSD to be 70 percent disabling.  As stated above, the current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

In order to warrant a 70 percent evaluation, there must be occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Here, while the Veteran has denied suicidal and homicidal ideations on VA examination, he testified during the hearing that he had suicidal ideations on a weekly basis, and admitted to suicidal ideations while seeking treatment in March 2010 and March 2011.  The record also shows that he has intentionally isolated himself from people and the clinical conclusion has been that he is socially and occupationally moderately to considerably impaired.  While the Veteran has been oriented, he has had some visual and auditory hallucinations, and evidence of psychomotor agitation.  The Veteran was also shown to have panic attacks and chronic depression.  

Although Veteran's GAF scores have ranged from 40 to 70, based on the record and testimony, combined with observations made at the hearing before the undersigned, the Board finds that the lower range of GAF scores are an accurate reflection of the Veteran's level of disability.  It is accepted that the claimant has difficulty with social relations, that he is withdrawn, and that prior to retirement from employment, he had stress and fear that he would have a physical altercation with a co-worker.  

The Board notes that Veteran's statements into the record and testimony before the undersigned have been consistent with the findings of medical professionals and also support of a rating of 70 percent.  The Board finds the Veteran's testimony to be credible and highly probative of his current level of disability.  

In regard to whether a 100 percent is warranted, the Veteran explicitly provided, in a November 2011 statement, that he believed that a 70 percent rating was fair and that he was not requesting a rating in excess of 70 percent.  As such, a discussion of whether the Veteran is entitled to a 100 percent is not necessary at this time and the Board construes this decision as a full grant of the benefits sought on appeal in this matter.  

Based on the foregoing, the Board concludes that the Veteran's PTSD has been 70 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluation assigned adequately contemplate the claimant's level of disability and symptomatology.  The discussion above reflects that the symptomatology associated with the Veteran's disabilities are fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examinations are contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 70 percent for PTSD is granted subject to the controlling regulations applicable to payment of monetary benefit.


REMAND

The Veteran seeks a total disability rating based on individual unemployability.  In his July 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference.  A hearing has not, however, been scheduled, and a remand is therefore required for the RO to take such action.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing at the RO via videoconference technology.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


